DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 3/9/2021, with respect to rejection of claims 1-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-16 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Remarks filed 3/9/2021, with respect to rejection of claims 1-3, 5, 7-10 and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 102637859, refer to English machine translation) have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 7-10 and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 102637859, refer to English machine translation) has been withdrawn. 

Applicant’s arguments, see Remarks filed 3/9/2021, with respect to rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102637859, refer to English machine translation) have been fully considered and are persuasive.  The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102637859, refer to English machine translation) has been withdrawn. 


Applicant’s arguments, see Remarks filed 3/9/2021, with respect to rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102637859, refer to English machine translation) in view of Uemura et al. (US 2002/0012830) have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102637859, refer to English machine translation) in view of Uemura et al. (US 2002/0012830) has been withdrawn. 

Applicant’s arguments, see Remarks filed 3/9/2021, with respect to rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102637859, refer to English machine translation) in view of Kim et al. (EP 2790252, refer to English equivalent US 2014/0227588) have been fully considered and are persuasive.  The rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 102637859, refer to English machine translation) in view of Kim et al. (EP 2790252, refer to English equivalent US 2014/0227588) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a secondary battery comprising, among other things, a negative film comprising graphite and wherein the secondary battery satisfies the following relationships:
	3.9 ≤ G×3.5+2.8/CB ≤ 5.47; and
	1.69 ≤ 0.55/VOI+CB×1.2 ≤ 2.32.
	The closest prior art is Liu et al. (CN 102637859, refer to English machine translation) which teaches a lithium ion battery ([0020]) comprising graphite as the negative electrode active material (Abstract, [0002]) having a graphitization degree of 95.4 to 98.1% ([0013]), a capacity of the core negative electrode to the capacity of the positive electrode of 1.10 to 1.20 ([0057]) and an intensity ratio of the pole piece of 3.0 to 10.0 ([0015]), which resulted in ranges for relationships 1 and 2 that previously fell within the claimed ranges.  However, the claim amendment filed 3/9/2021 amends the ranges for each of these relationships to specifically exclude the ranges obtained when calculating relationships 1 and 2 for Liu (see Non-Final Office Action mailed 12/28/2020 on P2 and Remarks filed 3/9/2021 on P5-6).  Further, there is no motivation for one skilled in the art to modify each of the ranges for the graphitization degree, a capacity of the core negative electrode to the capacity of the positive electrode and an intensity ratio of the pole piece in Liu in order to arrive within the claimed ranges for both relationships, nor does the prior art teach or suggest the claimed relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/17/2021